TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00666-CR



                                Nicholas S. Morphis, Appellant

                                                v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 13-004, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Nicholas S. Morphis filed a motion to dismiss by withdrawing his

notice of appeal. Appellant’s motion to withdraw his notice of appeal is granted. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: January 28, 2015

Do Not Publish